DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al (US Publication No.: US 2020/0264461 A1 of record, “Kuwana”) in view of Yoon et al (US Publication No.: US 2016/0306226 A1, “Yoon”).
Regarding Claim 1, Kuwana discloses a display device (Figures 2 and 8) comprising:
A plurality of light emitting elements which emits a blue light (Figure 2, light emitting elements 100B; Paragraph 0045);
A light control layer disposed on the light emitting elements and including: a first light control part which absorb blue light and emits a red light; a second light control part which absorbs the blue light and emits a green light; and a third light control part which transmits the blue light (Figure 8, light control layer 9B comprises first light control part NCR, second light control part NCG, and third light control part NCB; Paragraphs 0067-0068); and
A light selective filter disposed on the light control layer (Figure 8, light selective filter 11),
Wherein the light selective filter comprises:

A color filter overlapping the third light control part, wherein the color filter absorbs the red light and the green light and transmits the blue light (Figure 8, color filter CF-Blue; Paragraph 0068). 
Kuwana fails to disclose that the liquid crystal filter does not overlap the third light control part.
However, Yoon discloses a similar display where a filter does not overlap the third light control part and transmits red light and green light and blocks blue light (Yoon, Figure 2, filter 231; Paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal filter as disclosed by Kuwana to only be disposed in the first and second light control parts as disclosed by Yoon. One would have been motivated to do so for the purpose of displaying blue color in the third light control part when using a blue light source (Yoon, Paragraphs 0066-0067). 

Regarding Claim 2, Kuwana in view of Yoon discloses the display device of claim 1, wherein the red light has a central wavelength in a range of about 600nm to about 670nm (Paragraph 0047 discloses a center wavelength of the red light to be in a range of 605nm to 667nm which overlaps with the claimed range), 
The green light has a central wavelength in a range of about 500nm to about 580 nm (Paragraph 0047 discloses a center wavelength of the green light to be in a range of 500nm to 560nm which overlaps with the claimed range),
The blue light has a central wavelength in a range of about 420nm to about 480nm ((Paragraph 0047 discloses a center wavelength of the blue light to be in a range of 420nm to 480nm).

Regarding Claim 3, Kuwana in view of Yoon discloses the display device of claim 1, wherein the liquid crystal filter comprises:

A plurality of second liquid crystal groups, each of the second liquid crystal groups includes a plurality of second liquid crystal molecules sequentially arranged in the first direction at a second distance different from the first distance (Paragraph 0236 discloses a two-layer stack, where the first layer may be considered the plurality of first liquid crystal groups, and the second layer may be considered the plurality of second liquid crystal groups, where the second layer would be stacked on top of the first layer and so would be disposed at a second distance which would be equal to the first distance plus the thickness of the first layer).

Regarding Claim 4, Kuwana in view of Yoon discloses the display device of claim 3, wherein the first distance is less than the second distance (Paragraphs 0236-0237 disclose that the first distance is less than the second distance, as detailed in the rejection of claim 3 above).

Regarding Claim 5, Kuwana in view of Yoon discloses the display device of claim 3, wherein the first liquid crystal molecules and the second liquid crystal molecules are a lyotropic liquid crystal (Paragraph 0374 discloses that the liquid crystal molecules may be lyotropic liquid crystals). 

Regarding Claim 6, Kuwana in view of Yoon discloses the display device of claim 3, wherein the first liquid crystal molecules and the second liquid crystal molecules include a dichlorobenzene derivative (Paragraph 0348). 

Regarding Claim 11, Kuwana in view of Yoon discloses the display device of claim 1, wherein the first light control part includes a plurality of quantum dots which absorbs the blue light and emits the red light (Paragraph 0067; Paragraph 0117), and
The second light control part includes a plurality of second quantum dots which absorbs the light blue light and emits the green light (Paragraph 0067; Paragraph 0117).

Regarding Claim 12, Kuwana in view of Yoon discloses the display device of claim 1, wherein the color filter includes at least one selected from a blue pigment and a blue dye (Paragraph 0068 discloses a blue pigment).

Regarding Claim 14, Kuwana discloses the display device of claim 1. 
The first embodiment of Kuwana fails to disclose that each of the light emitting elements includes at least one selected from an organic electroluminescent element and a quantum-dot electroluminescent element.
However, another embodiment of Kuwana discloses a similar display where each of the light emitting elements includes at least one selected from an organic electroluminescent element and a quantum-dot electroluminescent element (Kuwana, Paragraph 0640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by first embodiment of Kuwana to include an organic electroluminescent element as disclosed by another embodiment of Kuwana. One would have been motivated to do so for the purpose of creating an OLED display instead of a liquid crystal display (Kuwana, Paragraph 0640). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Yoon in further view of Suzuki et al (US Publication No.: US 2011/0216271 A1 of record, “Suzuki”).
Regarding Claim 7, Kuwana in view of Yoon discloses the display device of claim 3.
Kuwana fails to disclose that the first liquid crystal groups block light in a wavelength range less than about 500nm and transmit light in a wavelength range from 500nm to 650nm, and the second liquid crystal groups block light in a wavelength range less than about 550nm and transmit light in a wavelength range from about 550nm to about 650nm.
Suzuki also fails to explicitly disclose that the first liquid crystal groups block light in a wavelength range less than about 500nm and transmit light in a wavelength range from 500nm to 650nm, and the second liquid crystal groups block light in a wavelength range less than about 550nm and transmit light in a wavelength range from about 550nm to about 650nm. However, Suzuki discloses the general environment of having first and second liquid crystal groups that reflect/block light in a wavelength range of about 490nm and transmit light having a wavelength greater than 490nm (Suzuki, Paragraph 0072). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first liquid crystal groups block light in a wavelength range less than about 500nm and transmit light in a wavelength range from 500nm to 650nm, and the second liquid crystal groups block light in a wavelength range less than about 550nm and transmit light in a wavelength range from about 550nm to about 650nm is the result-effective variable, and when these ranges are optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving light transmission and brightness are realized. While Suzuki does not directly disclose that the first liquid crystal groups block light in a wavelength range less than about 500nm and transmit light in a wavelength range from 500nm to 650nm, and the second liquid crystal groups block light in a wavelength range less than about 550nm and transmit light in a wavelength range from about 550nm to about 650nm, Suzuki does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first liquid crystal groups block light in a wavelength range less than about 500nm and transmit light in a wavelength range from 500nm to 650nm, and the second liquid crystal groups block light in a wavelength range less than about 550nm and transmit light in a wavelength range from about 550nm to about 650nm for the purpose of reflecting incident light to be recycled and converted to desired light thereby increasing light transmittance and improving display brightness (Suzuki, Paragraph 0072). 

Regarding Claim 9, Kuwana in view of Yoon discloses the display device of claim 3.
Kuwana fails to disclose that each of the first liquid crystal molecules and the second liquid crystal molecules has a long axis and a short axis, and the short axis of each of the first liquid crystal molecules and the short axis of each of the second liquid crystal molecules are aligned in a same direction as each other.
However, Suzuki discloses a similar display where each of the first liquid crystal molecules and the second liquid crystal molecules has a long axis and a short axis, and the short axis of each of the first liquid crystal molecules and the short axis of each of the second liquid crystal molecules are aligned in a same direction as each other (Suzuki, Figure 4 discloses cholesteric LC (R), where each of the first and second liquid crystal molecules have a short axis that are aligned in the same direction; Paragraph 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kuwana to have first and second liquid crystal molecules aligned in a same direction as disclosed by Suzuki. One would have been motivated to do so for the purpose of achieving a transparent liquid crystal layer that is able to transmit light (Suzuki, Paragraph 0103). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Yoon in further view of Kokeguchi et al (US Publication No.: US 2006/0045991 A1, “Kokeguchi”).
Regarding Claim 8, Kuwana in view of Yoon discloses the display device of claim 3.
Kuwana fails to disclose that a weight ratio of the first liquid crystal groups to the second liquid crystal groups in the liquid crystal filter is in a range from about 6:4 to 8:2.
Although Kokeguchi also does not explicitly disclose that a weight ratio of the first liquid crystal groups to the second liquid crystal groups in the liquid crystal filter is in a range from about 6:4 to 8:2, Kokeguchi discloses a weight ratio of 1.3:1. While the claim recites a range of 1.5 to 4, the ratio of 1.3 is close to the claimed range. It has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2144.05).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal filter as disclosed by Kuwana to include a particular weight ratio as disclosed by Kokeguchi. One would have been motivated to do so for the purpose of having the liquid crystal filter exhibit an increased contrast ratio to improve optical characteristics (Kokeguchi, Paragraph 0181). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Yoon in further view of Yang et al (US Publication No.: US 2020/0133053 A1, “Yang”).
Regarding Claim 13, Kuwana in view of Yoon discloses the display device of claim 1.
Kuwana fails to disclose a light blocking layer between the first and second light control parts and between the second and third light control parts.
However, Yang discloses a similar display comprising a light blocking layer between the first and second light control parts and between the second and third light control parts (Figures 1-2, first light control part 20R, second light control part 20G, third light control part 20B, light blocking layer 30; Paragraphs 0033-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kuwana to include light blocking layers as disclosed by Yang. One would have been motivated to do so for the purpose of avoiding color mixture and improving the utilization of light thereby improving display quality (Yang, Paragraph 0034). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record does not teach or suggest a display device comprising a light control layer, a light selective filter disposed on the light control layer, wherein the light selective filter comprises a liquid crystal filter comprising a plurality of first liquid crystal groups comprising first liquid crystal molecules; and a plurality of second liquid crystal groups comprising second liquid crystal molecules, wherein each of the first liquid crystal molecules and second liquid crystal molecules have a short axis that are aligned in a same direction as each other, and wherein the light selective filter further comprises an auxiliary liquid crystal filter disposed on the liquid crystal filter including a plurality of first auxiliary liquid crystal groups comprising a plurality of first auxiliary liquid crystal molecules and a plurality of second liquid crystal groups comprising a plurality of second auxiliary liquid crystal molecules, wherein a short axis of each of the first auxiliary liquid crystal molecules is aligned in a direction perpendicular to an aligned direction of the short axis of each of the first liquid crystal molecules and a short axis of each of the second auxiliary liquid crystal molecules is aligned in a direction perpendicular to an aligned direction of the short axis of each of the second liquid crystal molecules when viewed in a plan view, in combination with the remaining features recited in the claim.
The prior art of Kuwana (US 2020/0264461 A1) discloses a display device comprising a light control layer, a light selective filter disposed on the light control layer, wherein the light selective filter comprises a liquid crystal filter comprising a plurality of first liquid crystal groups comprising first liquid crystal molecules; and a plurality of second liquid crystal groups comprising second liquid crystal molecules. Kuwana fails to disclose an auxiliary liquid crystal filter comprising first and second auxiliary liquid crystal groups. The prior art of Suzuki (US 2011/0216271 A1) discloses a light selective filter comprising a liquid crystal filter and an auxiliary liquid crystal filter. However, Suzuki fails to disclose that the light selective filter is disposed on a light control layer. Further, Suzuki fails to disclose that a short axis of each of first auxiliary liquid crystal molecules is aligned in a direction perpendicular to an aligned direction of the short axis of each of first liquid crystal molecules and a short axis of each of second auxiliary liquid crystal molecules is aligned in a direction perpendicular to an aligned direction of the short axis of each of second liquid crystal molecules when viewed in a plan view.
Therefore, Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871